Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered on or about September 15, 2006, convicting defendant, after a jury trial, of kidnapping in the second degree, robbery in the first and second degrees and criminal possession of stolen property in the fourth degree, and sentencing him, as a second violent felony offender, to an aggregate term of 16 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). While he was being robbed and held captive in his car, the victim had an extended opportunity to observe defendant. In addition, there was corroborating circumstantial evidence. Concur—Lippman, P.J., Mazzarelli, Marlow, Catterson and Kavanagh, JJ.